Citation Nr: 1506376	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for a corneal scar in the left eye, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
	United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1958 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2011, the Veteran and his spouse presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In November 2011 and April 2014, the Board remanded this matter for additional development.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The RO denied TDIU in an October 2014 decision.  The Veteran has since asserted that he is unemployable, in part, as a result of his service-connected eye disorder.  Based on the Court's holding in Rice, the Board must consider the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the December 2014 supplemental statement of the case (SSOC).  


REMAND

In a February 2015 letter to the Veteran, the RO stated, "[w]e have requested copies of your disability medical records from Social Security.  It may take several months to receive a response."  A remand is necessary so that relevant information regarding Social Security Administration (SSA) disability benefits is included in the claims file.  Further, recent VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in November 2014.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dating from November 2014.   

2.  Obtain documents pertaining to any award of benefits from SSA, including a copy of the decision awarding benefits and copies of the medical records upon which SSA based its decision.   

If, after continued efforts to obtain the records the Agency of Original Jurisdiction (AOJ) concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159.  The Veteran must then be given an opportunity to respond.
 
3.  If, after the above steps are completed, relevant evidence is included in the claims file which needs clarification by an ophthalmologist or indicates a worsening of the Veteran's condition since June 2014, the entire record should again be provided to the June 2014 VA examiner for review or another VA examination should be scheduled to ascertain the current severity of the disorder.  If clarification of additional evidence is required, request that the examiner review that evidence and report the nature of the Veteran's left eye central visual acuity during the appeal period (since June 2008).  

4.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Then, the AOJ should take any other development action deemed warranted and then readjudicate the increased rating issue on appeal to include consideration of whether TDIU is warranted.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




